Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the claims, the limitation wherein the “reaction product with the catalyst decomposes faster than the reaction product without the catalyst" is not supported by the instant specification.  From the specification, Figure 1 shows the dissolution process of a prior art composition and embodiments of the chemical composition of the present invention, including CNPC-DR- F, a TDI terminated polyester prepolymer crosslinked with dimethyl thio-toluene diamine, and CNPC-DR-LBK incorporating catalyst dibutyltin dilaurate. The test results show that CNPC-DR-F displayed faster dissolution rate than the prior art composition. The CNPC- DR-F disintegrated to pieces in 15 days, while the prior art composition disintegrated in pieces in 21 days. Per incorporating the catalyst, dibutyltin dilaurate, CNPC-DR-LBK disintegrated to pieces in 5 days. Figure 2 shows the dissolution process of CNPC-DR-F in 0.3%KCI at 1200C. It was observed that the chemical composition of the present invention completely dissolved in the aqueous solution in 4 days, which suggested the chemical composition of the present invention disintegrated to small molecular, small acids, small alcohols, small ureas, etc.  The results discuss dissolution rate and does not teach decomposition rate.  Therefore, “decomposes faster” is not supported by the instant specification.  

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being U.S. Patent No. 4,096,129 to Cook as supported by U.S. Patent Pub. No. 2017/0145145 to Narine et al.
As to the claims, Cook discloses a reaction product of an isocyanate terminated polyester prepolymer and a crosslinking agent, wherein the isocyanate terminated polyester prepolymer comprises the reaction product of a polyester diol and 4,4-methylene bis phenyl isocyanate and the crosslinking agent comprises 4,4-methylne bis(2-chloroaniline) (Example 27). The structures represented by general formulas of the instant claims are be generated by a condensation reaction between an excess of diisocyanate and polyester polyol. In the examples, Cook discloses a NCO-terminated prepolymer prepared from 4,4-MDI and a polyester polyol (Example 5, 0213). This process is substantially identical to the process of the
instant application. Because Cook teaches a substantially identical process (same condensation reactions occurring under identical conditions) using an excess amount of isocyanate groups, the claimed formulas would be inherently formed in the invention of Cook. This is further supported by Narine. Narine teaches isocyanate terminated prepolymer comprising an excess of diisocyanate and polyester polyol that results in the following:
With regards to the claimed properties, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of anticipation has been established. in re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1997}. Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. in re Best, 562 F.2d at 1255, 195 USPQ at 435. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 tFec. Cir. 985). Cook teaches an identical product to what is currently claimed including the use of dibutyltin dilaurate as catalyst (Example 26).  Therefore, the claimed properties based on temperature, salinity, hardness, and the faster dissolution rate in the presence of the same catalyst would necessarily be present unless the applicant can show otherwise.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Applicant argued that Cook fails to teach the claimed catalyst.  This is not found persuasive.  Cook in example 26 teaches a reaction product of an isocyanate terminated polyester prepolymer, a polyester diol/MOCA solution in the presence of dibutyltin dilaurate.  The claimed properties with respect to the dissolution rate in the presence of the same catalyst would be inherently present in the composition of Cook.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763